1
                                  UNITED STATES DISTRICT COURT
2
                                         DISTRICT OF NEVADA
3
                                                    ***
4
     JOSHUA SMITH,                                      Case No. 3:19-cv-00264-MMD-WGC
5
                                          Petitioner,                     ORDER
6             v.
7    PERRY RUSSELL, et al.,
8                                     Respondents.
9

10            On May 29, 2019, the Court entered an order directing Petitioner to file an

11   amended petition clarifying the basis for Ground 1 of his petition. Petitioner has not filed

12   an amended petition, and the time for doing so has expired.

13            The Court will give Petitioner one additional opportunity to file an amended petition

14   in accordance with its order of May 29, 2019. Petitioner must file an amended petition,

15   on the Court’s form, within 20 days of the date of this order. Failure to do so will result in

16   the dismissal of this petition, without prejudice and without further advance notice.

17            It is therefore ordered that, within 20 days of the date of this order, Petitioner will

18   file an amended petition for writ of habeas corpus relief, clarifying the basis of his claim

19   in Ground 1 as set forth in the Court’s order of May 29, 2019.
20            The Clerk of Court is instructed to send Petitioner a copy of the Court’s form of 28

21   U.S.C. § 2254 petitions, along with a copy of this order and the Court’s May 29, 2019

22   order.

23            Petitioner’s failure to timely comply with this order will result in the dismissal of the

24   petition without prejudice and without further advance notice.

25            DATED THIS 29th day of August 2019.

26
27                                                        MIRANDA M. DU
                                                          UNITED STATES DISTRICT JUDGE
28
